    Case: 1:19-cv-06330 Document #: 51 Filed: 06/04/20 Page 1 of 1 PageID #:392




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 KARAMELION LLC,

                              Plaintiff,
                                                Case No. 19-CV-06330
        v.
                                                Judge Sharon Johnson Coleman
 FIBAR USA LLC,

                              Defendant.


                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Wednesday, June 10, 2020 at 8:45 a.m., in the

courtroom of Judge Sharon Johnson Coleman (Room 1241), or such other time and location as the

Court sets, Defendant Fibar USA LLC will present its Joint Motion to Stay All Deadlines, Notice

of Settlement and [Proposed] Order Granting Thereof, which has been filed with Clerk of the

Court using the CM/ECF system along with this notice.



June 4, 2020                               Respectfully submitted,

                                           /s/ Gregory C. Schodde
                                           Gregory C. Schodde
                                           Amber J. Carpenter
                                           MCANDREWS, HELD & MALLOY, LTD.
                                           500 West Madison Street, 34th Floor
                                           Chicago, Illinois 60661
                                           (312) 775-8000
                                           (312) 775-8100 – fax
                                           gschodde@mcandrews-ip.com
                                           acarpenter@mcandrews-ip.com

                                           Attorneys for Defendant, Fibar USA LLC
